Citation Nr: 0818564	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of that hearing is associated with the claims 
file.  

After the hearing, the veteran submitted additional evidence 
in support of his appeal along with a waiver of his right to 
have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has been provided 
all required notice, to include notice concerning the 
effective-date and disability-rating elements of his claim.  
In addition, the  evidence currently of record is sufficient 
to substantiate his claims.  Therefore, no further 
development with respect to the matters decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to loud noise during 
service on numerous occasions.  His noise exposure began when 
he was accepted into service as a cannoneer.  His duties as a 
cannoneer included firing and maintenance of the weapon.  
Thereafter, he was sent to Vietnam where he served as an 
artilleryman and fired artillery and cannons almost every 
day.  He noted that he was never afforded hearing protection.  

The veteran's service medical records do not show that he had 
a hearing disability or tinnitus during service, but his 
essential contention is that he was exposed to noise during 
service, and that his hearing disabilities, which include 
tinnitus, resulted from such exposure.  The veteran is 
competent to describe his exposure to loud sounds, and he is 
also competent to testify as to his experience of ringing in 
the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  The Board has no basis to question the 
veteran's credibility.  Moreover, the veteran contends that 
his hearing loss disability and tinnitus are the result of 
his exposure to excessive noise during his combat service in 
Vietnam.  The veteran's personnel records clearly establish 
that the veteran was involved in combat in Vietnam.  
Therefore, the veteran's participation in combat during his 
service in Vietnam is established.  The Board has no reason 
to doubt that that the veteran was subjected to acoustic 
trauma during such service and in accordance with Section 
1154(b) concedes that such acoustic trauma did occur.

Post-service medical records include a September 2004 VA 
audiology consult note indicating that the veteran presented 
with complaints of gradual hearing loss in both ears over the 
past 35 years.  He also complained of intermittent tinnitus.  
The audiologist stated that right and left ear hearing was 
within normal limits through 3000 Hertz, sloping to moderate 
sensorineural hearing loss.  The audiologist concluded that 
it was at least possible that a portion of the veteran's 
hearing loss and subjective tinnitus were caused by the noise 
exposure suffered in service.  The audiologist explained that 
the conclusion was based on a review of the veteran's DD 214 
which revealed the title of 13A1P "artillery" and FA Basic.  
The audiologist also noted that the veteran was awarded the 
Vietnam Campaign Medal, National Defense Service Medal, 
Vietnam Service Medal, and he was a paratrooper with Basic 
Airborne.  

In December 2004 the veteran was afforded a VA audiology 
examination.  He reported that he served in the military for 
three years and participation in combat.  He also reported 
that post-service he worked as a truck driver and a 
corrections officer.  The examiner noted that noise exposure 
was assumed in both occupations.  The veteran reported a 
history of periodic tinnitus which began in 1967.  The 
audiogram revealed that the veteran had bilateral hearing 
disability as defined in 38 C.F.R. § 3.385.  The VA examiner 
stated that based on the presence of normal hearing 
documented at discharge, the length of time between the date 
of acoustic trauma to the present, and the history of 
occupational noise exposure, she did not believe that the 
veteran's hearing loss is related to his military service.

In a February 2008 statement, the veteran's private 
audiologist concluded that based on the veteran's history as 
well as audiological findings, he has hearing loss of a 
degree and pattern commonly associated with noise exposure.  
The audiologist further explained that it was more likely 
than not that the veteran's hearing loss and tinnitus are due 
to his military related noise exposure, to include an 
incident of acoustic trauma in which a bomb exploded.  

The Board has found the veteran's account of what happened in 
service in terms of noise exposure to be credible and 
consistent with the circumstances, condition, or hardships of 
combat.  The medical evidence confirms that he has tinnitus 
and bilateral hearing loss disability.  Although there are 
conflicting opinions concerning the etiology of these 
disabilities, the Board has not found the opinion of the VA 
examiner to be more probative than that of the veteran's 
private audiologist or that of the September 2004 VA 
audiologist.  In this regard, the Board notes that both the 
private audiologist's opinion and the September 2004 VA 
audiologist's opinion, which link the veteran's hearing loss 
and tinnitus to his military noise exposure, are consistent 
with the evidence showing that the veteran was exposed to 
acoustic trauma during active duty.  

In the Board's opinion, the evidence supporting the claims is 
at least in equipoise with that against the claims.  
Accordingly, the veteran is entitled to service connection 
for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


